DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “oily” in claim 5 is a relative term which renders the claim indefinite. The term “oily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs et al. (DE 102013007735 A1; hereinafter “Fuchs”; listed in the IDS filed 16 December 2020; using the attached English machine translation).
Regarding claim 1, Fuchs teaches a method for producing a salt core, comprising: 
a step A of adding a saturated sodium chloride aqueous solution (see [0040]) to a sodium chloride crystal that is granular (see [0037]-[0039]), to prepare a slurry mixed material of sodium chloride and water (see [0037]-[0041]); 
a step B of subjecting the slurry mixed material to pressure molding to obtain a molded article (see [0046]); and 
a step C of drying the molded article to remove moisture (see [0050]).



Regarding claim 7, Fuchs teaches wherein a die is provided with one or more discharge holes, and the liquid content is discharged through the discharge holes (see [0026] and [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs as applied to claim 1 above, and further in view of Flessner et al. (US 5,303,761; hereinafter “Flessner”) and Renkl et al. (US 2003/0155450; hereinafter “Renkl”).
Regarding claim 5, Fuchs is silent to wherein a lubricant that is oily, is applied onto an inner surface of a die and then the slurry mixed material is charged into the die to perform the pressure molding in the step B.
Flessner teaches a process of forming a salt core using a die casting process (abstract). Flessner teaches that the release agent typically used for die casting is applied to the interior sides of the mold to assist separation can contaminate the salt core and so are applied minimally to alleviate the likelihood of such contamination (see 2:41-53 and 5:22-33). Renkl teaches a mold wall treatment agent for a die casting system contains at least 98 wt. % of lubricating and mold-release substances (e.g., the mold wall treatment agent can contain at least one silicone oil or similar synthetic oil and/or at least one poly olefin wax such as a polyethylene wax or polypropylene wax as lubricating and mold-release substances) and no more than 2 wt. % of auxiliary materials (see [0032]).
In view of Flessner and Renkl’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Fuchs to include wherein a lubricant that is oily, is applied onto an inner surface of a die and then the slurry mixed material is charged into the die to perform the pressure molding in the step B, as taught by the combination of Flessner and Renkl, because it is known to 

Regarding claim 6, the combination of Fuchs, Flessner, and Renkl teaches wherein the lubricant has a dynamic viscosity of 20 to 120 mPa[Symbol font/0xD7]s (Renkl: see [0033] - the mold wall treatment agent can have a viscosity in the range of about 50-2,500 mPa[Symbol font/0xD7]s). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP §2144.05(I).

Regarding claim 8, the combination of Fuchs, Flessner, and Renkl teaches wherein the die is provided with one or more discharge holes, and a liquid content of the slurry mixed material is discharged through the discharge holes (Fuchs: see [0026] and [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        25 February 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735